Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US99731600).


Regarding claim 1, White discloses a display apparatus (100), comprising a support (Figure 1) and a display module (10); wherein a frame (30) is disposed at a periphery of the display module (10), and comprises two first frame segments which are oppositely arranged and two second frame segments which are oppositely arranged (Figure 1);
the support comprises a support part (Figure 1)(60) and a rotation part (50), wherein one end of the rotation part is pivoted to the support part, a rotation axis of the rotation part is a center line of the rotation part, and the other end of the rotation part is fixedly connected to any one of the first frame segments and the second frame segments (Figure 1); and
the axis of the rotation part is at a first included angle with a frame segment connected to the rotation part.
White discloses in Column 4 Lines 23-26: “The mounting arm 50 is configured to be flexible in manner so as to allow a desired positioning of the housing 10;” however, White does not expressly disclose wherein the first included angle is used for switching of the display module between a landscape-screen mode and a portrait-screen mode. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first included angle is used for switching of the display module between a landscape-screen mode and a portrait-screen mode, into the apparatus of White.
One having ordinary skill in the art would have been motivated to allow a desired positioning for the user.


    PNG
    media_image1.png
    707
    512
    media_image1.png
    Greyscale


Regarding claim 2, White discloses the display apparatus according to claim 1, wherein the support part comprises a base (60) and a support sleeve (Figure 1), and one end of the support sleeve is fixedly connected to the base; and
the rotation part comprises a movable sleeve, wherein one end of the movable sleeve is pivoted to the other end of the support sleeve, and the other end of the movable sleeve is fixedly connected to the frame of the display module. (Column 4 Lines 23-26: The mounting arm 50 is configured to be flexible in manner so as to allow a desired positioning of the housing 10 subsequent the vehicle picture frame 100 being secured)

Regarding claim 19, White discloses the display apparatus according to claim 1.
White discloses in Column 4 Lines 23-26: “The mounting arm 50 is configured to be flexible in manner so as to allow a desired positioning of the housing 10 subsequent the vehicle picture frame 100 being secured;” however White does not expressly disclose wherein the first included angle ranges from 40 degrees to 50 degrees.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate angle ranges from 40 degrees to 50 degrees into the first included angle of White.
One having ordinary skill in the art would have been motivated to allow a desired positioning for the user.

Allowable Subject Matter
Claims 3, 20 and their respective dependent claim are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the support sleeve comprises a vertical segment and a transition segment; the vertical segment is perpendicularly connected to the base, the transition segment is fixedly connected to the vertical segment and pivoted to the movable sleeve, an axis of the transition segment is at a second included angle with an axis of the vertical segment, and a sum of the second included angle and the first included angle is 180 degrees, as claimed in combination with the remaining limitations of dependent claim 2 and independent claim 1. 
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the display module is a double- sided digital signage, as claimed in combination with the remaining limitations of independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20140036437.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached Tuesday -Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        



22 October 2022